Filed 9/30/20 P. v. Rankin CA5
Opinion after recalling remittitur




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                         F075406
           Plaintiff and Respondent,
                                                                           (Super. Ct. No. BF166278A)
                    v.

 STEVIE JANENE RANKIN,                                                                OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. Kenneth C.
Twisselman II, Judge.
         Jacquelyn Larson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Michael P. Farrell, Assistant Attorney General,
Eric L. Christoffersen and Christina Hitomi Simpson, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-
                  INTRODUCTION AND PROCEDURAL BACKGROUND
         Appellant Stevie Janene Rankin was convicted following a jury trial of unlawfully
driving or taking a motor vehicle (Veh. Code, § 10851; count 1); unlawfully buying or
receiving a stolen motor vehicle (Pen. Code, § 496d, subd. (a);1 count 2); unlawfully
displaying a license plate with the intent to avoid compliance with vehicle registration
requirements (Veh. Code, § 4462.5; count 3); misdemeanor possession of heroin (Health
& Saf. Code, § 11350, subd. (a); count 4); misdemeanor possession of paraphernalia used
for injecting a controlled substance (Health & Saf. Code, § 11364; count 5); and
unlawfully attempting to conceal evidence (§§ 664 & 135; count 6). As to count 1,
appellant was sentenced to the upper term of three years, plus five years for five prior
prison term enhancements (§ 667.5, subd. (b)), for a total of eight years. Her sentence
was split to four years in custody and four years of mandatory supervision. The sentence
for count 2 was stayed pursuant to section 654. As to counts 3, 4, and 5, appellant was
sentenced to concurrent terms of 180 days each. As to count 6, appellant was sentenced
to a concurrent term of 90 days.
       Appellant appealed her conviction, arguing her convictions for counts 1 and 2
must be vacated because (1) there was insufficient evidence to support she committed a
felony because no evidence was presented as to the value of the motor vehicle pursuant to
Proposition 47 and (2) the court erred when instructing the jury on unanimity. She
argued her right to present a defense was violated because the court erroneously excluded
statements she made at her arrest. She argued her conviction on count 4 must be vacated
because the evidence was insufficient to support the amount of heroin she possessed was
“usable.” Finally, she argued her sentence on count 5 must be stayed pursuant to section
654 because her convictions on counts 4 and 5 arose out of an indivisible course of
conduct.
       Oral argument was held on January 9, 2019, and the matter was deemed submitted
following the conclusion of the argument. On January 14, 2019, this court filed an
opinion affirming the judgment in its entirety.

1      All further statutory references are to the Penal Code unless otherwise noted.


                                             2.
       On February 21, 2019, appellant filed a petition for review in the Supreme Court.
On April 12, 2019, the Supreme Court filed an order extending the time for granting or
denying review. On May 1, 2019, the Supreme Court granted appellant’s petition for
review and deferred further action pending consideration and disposition of a related
issue in People v. Orozco, S249495, regarding appellant’s conviction in count 2 for
violation of section 496d.
       While appellant’s petition was pending, she filed a request in the Supreme Court
to submit supplemental briefing on the application of the newly enacted Senate Bill
No. 136 (2019-2020 Reg. Sess.) (Senate Bill 136) to the imposition of the prior prison
term enhancements. On October 29, 2019, the Supreme Court granted appellant’s
request to file a supplemental petition for review. Appellant subsequently filed a
supplemental petition for review contending Senate Bill 136, which amended
section 667.5, subdivision (b) (Stats. 2019, ch. 590, § 1) making her ineligible for the
prior prison term sentence enhancements under that section, applied retroactively to her
and accordingly that her sentence should be reduced.
       On March 26, 2020, the Supreme Court filed its decision in People v. Orozco
(2020) 9 Cal.5th 111 (Orozco), which aligned with our analysis on the section 496d issue
in our initial opinion. On June 24, 2020, the Supreme Court filed an order dismissing
appellant’s petition for review. The order stated the petition had been granted and held
for Orozco but made no mention of appellant’s supplemental petition regarding Senate
Bill 136. Upon receipt of the Supreme Court’s order, this court issued remittitur on
June 25, 2020.
       On June 29, 2020, appellant filed a motion to recall the remittitur, reinstate the
appeal, and for leave to file supplemental briefing on the Senate Bill 136 issue. On
July 2, 2020, this court requested briefing from the Attorney General on its position on
appellant’s motion. On July 13, 2020, the Attorney General’s office informed this court
it did not oppose the motion and would not be filing a brief. On July 14, 2020, this court

                                             3.
granted appellant’s motion to recall the remittitur and ordered the remittitur recalled, and
the opinion filed on January 14, 2019, and the submission of the matter on January 9,
2019, be vacated. We ordered supplemental briefing on the Senate Bill 136 issue. On
August 28, 2020, this court granted leave to allow the parties to file supplemental briefing
on new authorities which may affect our analysis on appellant’s other issues. Appellant
elected not to submit briefing on these points, but respondent submitted a letter brief.
       In addition to the issues raised in initial briefing, appellant also argues that we
must strike five one-year prior prison term enhancements under section 667.5,
subdivision (b) pursuant to Senate Bill 136. We strike the enhancements under
section 667.5, subdivision (b), but otherwise affirm the judgment.
                                           FACTS
       On October 11, 2016, Lisa Jobe reported her black 1994 Honda Civic stolen. Her
son, who lives with her, alerted her at approximately 6:00 a.m. that the vehicle was gone.
When she went outside, she saw broken glass on the street where the vehicle had been
parked the night before. It had been locked, with the windows rolled up. No one had
permission to take it. She received it back approximately three weeks later, and the
driver-side front window was broken. She received a key back with the vehicle, and the
ignition was not damaged. The key does not open the driver-side door. It only opens the
passenger-side door and operates the vehicle.
       On October 11, 2016, at approximately 5:45 p.m., a sheriff’s deputy conducted a
traffic stop on a white Honda. The white Honda and a black Honda pulled over together.
The black Honda then made an immediate U-turn, which seemed odd to the deputy. He
ran the license plate and discovered the vehicle had been reported stolen and was Jobe’s
vehicle. He left the scene and attempted to locate the black Honda but was unable to.
When the deputy returned to the scene and contacted the driver of the white Honda, he
asked if the driver of the white Honda knew the driver of the black Honda, and the driver



                                              4.
gave appellant’s name. The deputy was able to access an image of appellant and
identified her as the driver of Jobe’s black Honda. He identified her in court as well.
       On October 28, 2016, another sheriff’s deputy observed a black Honda with a
license plate that had the year and month tabs transposed. He ran a records check and
learned the vehicle’s registration expired in 2014 but had a 2017 tab. He opined based on
his experience the tabs were false and possibly stolen, so he conducted a traffic stop on
the black Honda. The driver of the vehicle was appellant.
       The deputy asked appellant if she had any drugs, guns, knives, or drug
paraphernalia in the vehicle, and she replied no. He told her he would be conducting a
pat down for weapons, and she informed him that she had a drug needle and marijuana in
her bra. A syringe was found on appellant’s person. The syringe had a brown-colored
liquid that looked to the deputy like heroin, and he opined that the syringe was used to
inject heroin.
       The deputy searched the vehicle and located a wallet. Inside the wallet was a
photograph of appellant, and inside a zipper pouch in the wallet was a plastic bag
containing a substance the deputy suspected was heroin. The substance was tested and
was confirmed to be heroin, weighing 0.034 grams. The vehicle identification number of
the vehicle matched that of Jobe’s Honda.
       At trial, the deputy explained “cold-plating” is where someone puts a license plate
that is not stolen on a vehicle that is stolen so if law enforcement runs the plate, the
vehicle does not come back as stolen. Usually a person will steal a plate from the same
make of the stolen vehicle.
                                       DISCUSSION
I.     Sufficiency of the Evidence: Felony Offenses (Counts 1 and 2)
       Appellant argues the evidence was insufficient to support she committed a felony
as to counts 1 and 2. She argues, pursuant to Proposition 47, the prosecution was
required to show the vehicle in question was worth $950 or more.

                                              5.
       Proposition 47 was passed on November 4, 2014, and became effective the next
day. It created section 490.2, requiring that all thefts under $950 be petty thefts
punishable only as a misdemeanor. Appellant argues section 490.2 applies to both
Vehicle Code section 10851 and section 496d, subdivision (a) and thus felony violations
of the code sections require the prosecution to prove as an element of the crime the value
of the vehicle was $950 or more. She argues that because the prosecution presented no
evidence as to the value of the vehicle, her convictions for both offenses must be vacated.
We find both contentions are without merit.
       A.     Vehicle Code section 10851 (Count 1)
       As the California Supreme Court explained in People v. Lara (2019) 6 Cal.5th
1128 (Lara): “Proposition 47 did not reduce to misdemeanors all violations of Vehicle
Code section 10851. That statute, which prohibits taking or driving a vehicle without the
owner’s consent and with the intent to temporarily or permanently deprive the owner of
title or possession, can be violated by a range of conduct, only some of which constitutes
theft. And only theft-based violations fall within [] section 490.2, making them
misdemeanors unless the vehicle stolen was worth more than $950.” (Id. at pp. 1135–
1136.) Thus, “[w]hile a theft-based violation of Vehicle Code section 10851 may be
punished as a felony only if the vehicle is shown to have been worth over $950, a
violation committed by posttheft driving may be charged and sentenced as a felony
regardless of value.” (Id. at p. 1136.)
       Here, as we explain, appellant was clearly tried and convicted on a driving theory,
not a theft theory. We find no error.
       The prosecutor exclusively argued the driving theory in his closing argument:
“[T]here’s two theories [encompassed by Vehicle Code section 10851], that either she
took the car or that she drove it knowing it was stolen. In this case, there’s not enough
evidence to prove that [appellant] was personally the one that stole Ms. Jobe’s vehicle.”
The prosecutor went on, “So in this case [appellant] can and should, based on the

                                              6.
evidence, as discussed, be found guilty of both Count 1 and Count 2 because in Count 1
she was driving the stolen vehicle with the intent to deprive the owner of it and in Count
2 she was possessing a stolen vehicle.”
       Further, the jury was properly instructed on the difference between theft and
driving violations and that they could not convict appellant of a violation of section 496d
if they found her guilty of a theft violation of Vehicle Code section 10851:

               “A defendant who is accused of the theft of property and of
       receiving the same property as stolen property cannot be convicted of both
       crimes. In this situation, the crimes are charged as alternatives. She may
       be found not guilty of both crimes, or guilty of one and not guilty of the
       other. If you find that the defendant committed an act or acts constituting
       theft of property or receiving the same property as stolen property, you
       must then determine which of the crimes charged was committed. [¶] In
       order to find the defendant guilty you must all agree as to the particular
       crime committed, and if you find the defendant guilty of one, you must find
       [her] not guilty of the other[.] [¶] … There is no prohibition against a
       person who engages in unlawful post-theft driving being found guilty both
       of receiving stolen property and a violation of Vehicle Code section
       10851(a). [¶] A theft of a vehicle is complete when the [driving is no
       longer part of a continuous journey away from the place of the theft].”
       (Italics added.)
Since the jury convicted appellant of both Vehicle Code section 10851 and section 496d,
pursuant to proper instructions, it follows they premised their verdict on a driving
violation of Vehicle Code section 10851.2
       Appellant’s conviction for Vehicle Code section 10851 is supported by sufficient
evidence because the prosecution was not required to present evidence of the value of the
vehicle for the jury to convict appellant of a driving violation of the statute.3

2      Even if there was evidence appellant took the vehicle, she was observed almost
12 hours and again 17 days after the time Jobe noticed her vehicle was missing. This
constitutes a “substantial break” between the taking and the driving. (See People v.
Bullard (2020) 9 Cal.5th 94, 110.)
3     We note in In re D.N. (2018) 19 Cal.App.5th 898, our court ordered, without
remand, reduction to a misdemeanor of a juvenile adjudication of Vehicle Code

                                              7.
       B.     Section 496d (Count 2)
       Appellant contends the California Supreme Court’s decision in People v.
Romanowski (2017) 2 Cal.5th 903 (Romanowski) compels us to find that section 490.2
should be applied to section 496d.
       Appellant’s argument is precluded by the California Supreme Court’s decision in
Orozco, which held Proposition 47 did not affect the crime of receiving stolen vehicles
under section 496d. (Orozco, supra, 9 Cal.5th at p. 123.) No showing of the value of the
vehicle was required; therefore, appellant’s conviction is supported by sufficient
evidence.
       C.     Equal Protection
       Appellant argues the equal protection clause requires those convicted under
Vehicle Code section 10851 and section 496d to be treated equally with those who have
been convicted of theft involving a vehicle or other low-value property. We disagree.
       “[N]either the existence of two identical criminal statutes prescribing different
levels of punishments, nor the exercise of a prosecutor’s discretion in charging under one
such statute and not the other, violates equal protection principles.” (People v. Wilkinson
(2004) 33 Cal.4th 821, 838.)
       The difference in treatment between thieves and receivers of stolen property is
easily rationalized. The provisions of criminalizing receiving stolen property reflect an
intent to cut off the market in stolen goods on which criminal enterprises thrive. A stolen
vehicle of low value can be worth less than the sum of its parts when dismantled and
illicitly sold. Thus, in some cases, the receipt is more serious than the theft. We reject
appellant’s claim that her right to equal protection of the law is violated.



section 10851 where the prosecution had not presented evidence the vehicle was valued
at $950 or more. The present case is distinguishable because In re D.N. specifically dealt
with a theft violation of Vehicle Code section 10851.


                                              8.
II.    Exclusion of Appellant’s Statement at Arrest
       Appellant argues the court erred by excluding her statements made at the time of
her arrest wherein she told the officer that “Joe” let her borrow the vehicle. She argues
this exclusion denied her the ability to present a defense in violation of her right to due
process because Jobe’s son’s name is Joseph, and appellant’s statement proved she knew
Joe’s name at the time of her arrest.
       A.     Relevant Background
       The People brought a motion in limine to exclude the admission of appellant’s
statement from the time of her arrest. The People wished to introduce that appellant
answered “no” when the deputy who arrested her asked her if there were any drugs,
weapons, or paraphernalia in the vehicle. The prosecutor wanted to confirm with the
court that the door would not then be opened for appellant to offer other statements she
made at the time of her arrest, namely, that she borrowed the vehicle from “Joe.”
       A hearing pursuant to Evidence Code section 402 was held on the matter. The
deputy testified he asked appellant if she was aware the vehicle was stolen, and she
responded that she was borrowing the vehicle. The deputy asked appellant if she placed
the plates on the vehicle, and she stated that she did not. The deputy asked why she was
driving the vehicle with false tags on it, and she responded she was borrowing the vehicle
from her friend, “Joe.” The deputy asked her why she was in possession of the stolen
vehicle, and she stated she did not know it was stolen and that she was only borrowing it.
       The court allowed the deputy to testify before the jury that appellant answered
“no” when asked about contraband but excluded her other statements from her arrest as
hearsay.
       B.     Discussion
       Hearsay is evidence of an out-of-court statement offered to prove the truth of the
matter stated. Unless an exception applies, hearsay is inadmissible. (Evid. Code,
§ 1200.)

                                              9.
       We apply “the abuse of discretion standard of review to any ruling by a trial court
on the admissibility of evidence, including one that turns on the hearsay nature of the
evidence in question [citations].” (People v. Waidla (2000) 22 Cal.4th 690, 725.) “ ‘[A]
trial court’s ruling will not be disturbed, and reversal of the judgment is not required,
unless the trial court exercised its discretion in an arbitrary, capricious, or patently absurd
manner that resulted in a manifest miscarriage of justice.’ ” (People v. Hovarter (2008)
44 Cal.4th 983, 1004.)
       Appellant argues the statement was nonhearsay because it was not offered for the
truth of the matter asserted but merely to show appellant knew Joe’s name at the time of
her arrest. She argues the exclusion of this evidence violated her right to present a
defense because it disabled her from showing that she had a legitimate reason for
possessing the vehicle. We are not persuaded by appellant’s contention. She concedes in
her opening brief the purpose of her desire to admit the statement was so that she could
argue she borrowed the vehicle from Joe as a defense. This is the exact matter asserted in
the statement she wished to introduce. Thus, we cannot see how the statement was not
offered for its truth. The statement has no value to appellant’s defense if it was not true.
       Appellant suggests the statement was nonhearsay because it went to “state of
mind.” We do not agree, but assuming arguendo appellant is correct, the court properly
excluded the statements as being untrustworthy. A state-of-mind/physical sensation
hearsay statement, though otherwise satisfying Evidence Code sections 1250 or 1251, is
inadmissible if made under circumstances indicating its lack of trustworthiness. (Cal.
Law Revision Com. com., 29B pt. 4 West’s Ann. Evid. Code (2015 ed.) foll. § 1252,
p. 453 [“If a statement of mental or physical state was made with a motive to
misrepresent or to manufacture evidence, the statement is not sufficiently reliable to
warrant its reception in evidence.” (Italics added.)].) Here, appellant’s statement was
made to law enforcement conducting an investigation that could have led to her arrest. In



                                              10.
this instance, the court properly determined she had a motivation to be dishonest, and in
fact was dishonest, when asked if she had any drugs with her.
       As the court properly excluded hearsay evidence, we do not find merit in
appellant’s contention her constitutional right to due process and a fair trial were violated.
III.   Sufficiency of the Evidence: “Usable” Amount of Heroin (Count 4)
       Appellant contends her possession of heroin conviction is not supported by the
evidence because there is insufficient evidence to support she had a “usable” amount of
heroin. We disagree.
       Our duty on a challenge to the sufficiency of the evidence is to review the whole
record in the light most favorable to the judgment for substantial evidence—evidence that
is reasonable, credible, and of solid value—that could have enabled any rational trier of
fact to have found the defendant guilty beyond a reasonable doubt. (Jackson v. Virginia
(1979) 443 U.S. 307, 318–319; People v. Prince (2007) 40 Cal.4th 1179, 1251.) We
presume in support of the judgment the existence of every fact a reasonable trier of fact
could reasonably deduce from the evidence. (People v. Prince, supra, at p. 1251.)
       The California Supreme Court in People v. Leal (1966) 64 Cal.2d 504, 512
established that a defendant must possess a usable quantity of a controlled substance in
order to be guilty of possession. Possession of useless traces or blackened residue of a
controlled substance is not sufficient to sustain a conviction for possession of a narcotic
substance. (People v. Rubacalba (1993) 6 Cal.4th 62, 64–65 (Rubacalba).)
       Appellant argues 0.034 grams of heroin “is so minute that it simply cannot be
termed ‘usable,’ whatever form it is in.” Although the usable amount rule precludes
conviction for possession of trace amounts, it does permit conviction for minute amounts.
(People v. Karmelich (1979) 92 Cal.App.3d 452, 456.)
       Here, the deputy testified he has taken a 40-hour course in the recognition of
narcotics and has 11 years of field experience where he has come into contact with heroin
numerous times. As part of his training, he learned that a usable amount of heroin is

                                             11.
anything you can manipulate with two fingers of your hand. He testified that any amount
used that can be manipulated in one’s hand will cause a reaction in the body. He testified
he was able to manipulate the substance in the bag found in appellant’s wallet with his
fingers and that it had the distinct vinegar smell of heroin and was a black, tarlike
substance.
       Expert testimony can be relied upon by a jury to determine what is a “usable”
amount. (People v. Camp (1980) 104 Cal.App.3d 244.) The testimony was substantial
because it was based on the officer’s training and experience in the area of recognizing
narcotics. The deputy’s testimony established there was more than a “blackened residue”
because it was recognizable as heroin in look and smell and could be manipulated. The
jury could have also inferred the heroin was usable because the evidence showed
appellant had it in her possession, in a place of easy access, yet hidden, raising the
inference she meant to use it. This evidence is sufficient to meet the usable amount
standards set forth in Leal and Rubacalba.
       Appellant’s contention the deputy testified to an improper legal conclusion is not
well-taken. Appellant did not object to the expert’s qualifications or opinions, and the
strength of the facts on which the expert’s opinion was based goes to the weight of the
evidence, which the jury was instructed to consider.
       We conclude sufficient evidence supports the count 4 conviction for possession of
heroin. (Rubacalba, supra, 6 Cal.4th at pp. 65–66.)
IV.    Unanimity Instructional Error (Counts 1 and 2)
       Appellant argues the court erred by instructing the jury on the unanimity
requirement for both counts 1 and 2 together. The court instructed:

              “The defendant is accused of having committed the crimes charged
       in counts 1 and 2. The prosecution has introduced evidence for the purpose
       of showing that there is more than one act upon which a conviction on
       counts 1 and/or 2 may be based. Defendant may be found guilty if the
       proof shows beyond a reasonable doubt that she committed any one or


                                             12.
       more of the acts. However, in order to return a verdict of guilty to counts 1
       or 2 all jurors must agree that she committed the same act or acts. It is not
       necessary that the particular act agreed upon be stated in your verdict.”
Appellant contends that by conflating the instruction to include two counts, the jury may
have understood they could convict appellant of both counts 1 and 2 based on a single
act. She also suggests it confused the jury on the issues of the interplay between Vehicle
Code section 10851 and section 496d and that the jury needed to agree unanimously on
one or both dates (October 11 and October 28) listed in the information. We do not agree
this is a reasonable reading of the instruction.
       We determine whether a jury instruction correctly states the law under the
independent or de novo standard of review. (People v. Posey (2004) 32 Cal.4th 193,
218.) Review of the adequacy of instructions is based on whether the trial court “fully
and fairly instructed on the applicable law.” (People v. Partlow (1978) 84 Cal.App.3d
540, 558.) “ ‘In determining whether error has been committed in giving or not giving
jury instructions, we must consider the instructions as a whole ... [and] assume that the
jurors are intelligent persons and capable of understanding and correlating all jury
instructions which are given.’ ” (People v. Yoder (1979) 100 Cal.App.3d 333, 338.)
“Instructions should be interpreted, if possible, so as to support the judgment rather than
defeat it if they are reasonably susceptible to such interpretation.” (People v. Laskiewicz
(1986) 176 Cal.App.3d 1254, 1258.)
       The jurors were instructed to “not single out any particular sentence or any
individual point or instruction and ignore the others” and to “[c]onsider the instructions
as a whole and each in light of all the others.” The jurors were also instructed on the
elements of counts 1 and 2 separately and to decide each count separately. In addition, as
discussed above, the jurors were properly instructed on the interplay between Vehicle
Code section 10851 and section 496d. Viewing the charge as a whole, we do not find
there was a reasonable probability the jurors did not understand that they needed to find



                                             13.
all elements of both counts 1 and 2 as well as unanimously agree on one or both dates
listed in the information in order to convict appellant of each count.
V.     Section 654 (Count 5)
       Appellant contends the court was required to stay her sentence on count 5 pursuant
to section 654.
       Section 654, subdivision (a), provides: “An act or omission that is punishable in
different ways by different provisions of law shall be punished under the provision that
provides for the longest potential term of imprisonment, but in no case shall the act or
omission be punished under more than one provision.” “Section 654 precludes multiple
punishments for a single act or indivisible course of conduct.” (People v. Hester (2000)
22 Cal.4th 290, 294.) Section 654 applies to concurrent sentences as well as consecutive
sentences. (People v. Mulqueen (1970) 9 Cal.App.3d 532, 547–548.)
       A trial court’s express or implied determination that two crimes were separate,
involving separate objectives, must be upheld on appeal if supported by substantial
evidence. (People v. Brents (2012) 53 Cal.4th 599, 618.) We review for sufficient
evidence in a light most favorable to the judgment and presume in support of the trial
court’s conclusion the existence of every fact the trier of fact could reasonably deduce
from the evidence. (People v. Andra (2007) 156 Cal.App.4th 638, 640–641.)
       Appellant contends her convictions for possession of heroin and possession of
drug paraphernalia were part of an indivisible course of conduct because there was no
evidence the syringe was used for any other purpose but to ingest the heroin for which
she was convicted of possessing. She acknowledges the syringe had brown-colored
liquid in it that the deputy opined, based on his training and experience, was heroin that
had been liquified. She also acknowledges her possession conviction was based on the
0.034 grams of heroin found in the plastic bag.
       Where a defendant does not possess paraphernalia for the sole purpose of
ingesting the drug for which he or she is convicted of possessing but for the more general

                                            14.
purpose of ingesting a controlled substance, multiple punishment is not prohibited under
section 654. (People v. Pinon (2016) 6 Cal.App.5th 956.) Here, substantial evidence
supports the offenses were separate and distinct. The syringe and the heroin were not
stored together as a “kit”; the syringe was found in appellant’s bra, while the heroin was
found in her wallet. As the syringe had residue in it, it had clearly been used on a prior
occasion. Thus, it cannot be said its sole purpose was to ingest the heroin contained in
the plastic bag. The court did not err in imposing a separate sentence on count 5.
VI.    Senate Bill 136
       Senate Bill 136 became effective while appellant’s petition for review was
pending before the California Supreme Court. The bill amended section 667.5,
subdivision (b). Prior to this amendment, “[i]n sentencing a defendant for a new felony
offense, a one-year sentence enhancement under section 667.5, subdivision (b) [was]
applied ‘for each prior separate prison term or county jail term imposed under
subdivision (h) of Section 1170 or when sentence is not suspended for any felony.’ ”
(People v. Buycks (2018) 5 Cal.5th 857, 889.) The only exception was for defendants
who had remained free for five years of both prison custody and the commission of a new
offense resulting in a felony conviction. (Ibid.) Senate Bill 136 amended section 667.5,
subdivision (b) to state that a one-year term under that section shall be imposed “for each
prior separate prison term for a sexually violent offense ….” Thus, Senate Bill 136
eliminates the prior prison term enhancement except in cases involving sexually violent
offenses.
       Appellant argues we must strike the section 667.5, subdivision (b) enhancements.
Respondent agrees Senate Bill 136 applies retroactively to appellant’s case and does not
oppose her request to have her five section 667.5, subdivision (b) enhancements stricken
in light of this change in the law.
       We agree with the parties that Senate Bill 136 applies retroactively to appellant’s
case. (See People v. Brown (2012) 54 Cal.4th 314, 323–324; In re Estrada (1965)

                                            15.
63 Cal.2d 740, 745.) As none of appellant’s prior convictions were for a sexually violent
offense, under section 667.5, subdivision (b), as amended, appellant would not qualify for
the imposition of the one-year enhancements imposed under that section. Accordingly,
we strike the section 667.5, subdivision (b) enhancements imposed in this matter. We
will direct the trial court to cause to be prepared an amended abstract of judgment
reflecting this modification and to reduce appellant’s total prison sentence accordingly.
(See People v. Lopez (2019) 42 Cal.App.5th 337, 342–343.)
                                      DISPOSITION
       The judgment is modified as follows. The five one-year enhancements imposed
pursuant to section 667.5, subdivision (b) are stricken. With this modification,
appellant’s judgment is affirmed.
       The trial court is directed to cause to be prepared an amended abstract of judgment
reflecting this modification and reducing appellant’s total split-sentence by five years.
The court shall forward a certified copy of the same to the appropriate authorities.




                                                               DE SANTOS, J.
WE CONCUR:



SMITH, Acting P.J.



SNAUFFER, J.




                                            16.